 1   Michael R. Mordaunt, Esq., Bar No. 66911
     Richard J. Sordello, Jr., Esq., Bar No. 155068
 2   RIGGIO MORDAUNT & KELLY
     A Professional Law Corporation
 3   2509 West March Lane, Suite 200
     Stockton, CA 95207
 4   Telephone: (209) 473-8732

 5   Attorneys for Defendant
     TARGET CORPORATION
 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
      CATHERINE FISHER AND DONALD                     Case No. 2:19-cv-00114-TLN-KJN
11    FISHER,
                                                      STIPULATION FOR EXTENSION OF
12                   Plaintiff(s),                    DEADLINES AND ORDER

13    vs.

14    TARGET CORPORATION; DOE
      EMPLOYEE 1; AND DOES 1 through
15    50, inclusive,

16                   Defendant(s).

17
            Plaintiffs CATHERINE FISHER and DONALD FISHER first filed their complaint against
18
     defendant TARGET CORPORATION in this matter on November 9, 2018, in the Sacramento
19
     County Superior Court. On January 16, 2019, defendant TARGET CORPORATION filed its
20
     Notice of Removal and Answer, and thereafter, and on February 15, 2019, plaintiffs filed their
21
     motion to remand. The motion was fully briefed by the parties, and on March 15, 2019, the court
22
     took the matter under submission. To date, the court has not ruled on said motion.
23
            The parties have not completed discovery in this matter and wish to obtain an extension of
24
     the discovery deadlines because neither party has completed discovery and both parties will be
25
     prejudiced if an extension is not granted.
26
            THEREFORE, the parties hereby stipulate and agree that the court’s Scheduling Order
27
     relative to this matter shall be modified as follows:
28
            1.      All discovery, except non-expert shall be completed by February 17, 2020.

                                                  1
     STIPULATION FOR EXTENSION OF DEADLINES AND ORDER
 1          2.     The parties shall make expert witness disclosures under Fed. R. Civ. P. 26(a)(2) by

 2   April 17, 2020. Supplemental disclosure and disclosure of any rebuttal experts under Fed. R. Civ.

 3   P. 26(a)(2)(c) shall be made by May 17, 2020.

 4          3.     All dispositive motions shall be heard no later than August 15, 2020.

 5
     Dated: August 16, 2019                          DEMAS LAW GROUP, P.C.
 6

 7                                                   By: /s/ John M. Demas, Esq.
                                                           John N. Demas, Esq.
 8                                                         Attorneys for Plaintiff
                                                           DONALD FISHER
 9
     Dated: August 16, 2019                          ELIOT REINER, A.P.L.C.
10

11                                                   By: /s/ Eliot M. Reiner, Esq.
                                                           Eliot M. Reiner, Esq.
12                                                         Attorneys for Plaintiff
                                                           DONALD FISHER
13
     Dated: August 16, 2019                          RIGGIO MORDAUNT & KELLY
14

15                                                   By:   /s/ Richard J. Sordello, Jr. Esq.
                                                           Richard J. Sordello, Jr. Esq.
16                                                         Attorneys for Defendant
                                                           TARGET CORPORATION
17

18

19

20

21

22

23

24

25

26

27

28


                                                2
     STIPULATION FOR EXTENSION OF DEADLINES AND ORDER
 1                                                     ORDER

 2          Good cause having been shown,

 3          IT IS HEREBY ORDERED that the parties to this matter that the court’s Scheduling Order

 4   relative to this matter is modified as follows:

 5          1.      All discovery, except non-expert shall be completed by February 17, 2020.

 6          2.      The parties shall make expert witness disclosures under Fed. R. Civ. P. 26(a)(2) by

 7   April 17, 2020. Supplemental disclosure and disclosure of any rebuttal experts under Fed. R. Civ.

 8   P. 26(a)(2)(c) shall be made by May 17, 2020.

 9          3.      All dispositive motions shall be heard no later than August 15, 2020.

10

11   DATED:      August 16, 2019

12

13                                                         Troy L. Nunley
                                                           United States District Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  3
     STIPULATION FOR EXTENSION OF DEADLINES AND ORDER
